162 S.W.3d 462 (2005)
Charles E. KING, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2005-SC-0246-KB.
Supreme Court of Kentucky.
May 19, 2005.

OPINION AND ORDER
Movant, Charles E. King, whose bar roster address is P.O. Box 249, Pine Knot, Kentucky XXXXX-XXXX, moves this Court to enter an order pursuant to SCR 3.480(3) permanently disbarring him from the practice of law in the Commonwealth of Kentucky. The Kentucky Bar Association (KBA) does not object to the motion for permanent disbarment. We grant the motion.
On January 12, 2005, King pled guilty in the McCreary Circuit Court to one hundred and thirty-two felony counts of theft by failure to make required disposition of property valued over $300 in violation of KRS 514.070. While acting as Master Commissioner for McCreary Circuit Court, King misappropriated the proceeds from numerous separate sales by transferring funds from the Master Commissioner's account to his own personal account instead of to the rightful beneficiaries. The aggregate value of the misappropriated funds exceeded $300,000.
King admits that his conduct violates SCR 3.130-8.3(b) which provides that: "It is professional misconduct for a lawyer to: Commit a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in other respects." Similarly, he admits that his conduct also violates SCR 3.130-8.3(c) which provides that: "It is professional misconduct for a lawyer to: Engage in conduct involving dishonesty, fraud, deceit or misrepresentation." King acknowledges that his criminal actions constitute unethical conduct and seeks to terminate all pending disciplinary matters against him by resigning under terms of permanent disbarment pursuant to SCR 3.480(3). SCR 3.480(3) permits a KBA member to resign when the member has engaged in unethical conduct. King has stated that he will never again practice law in the Commonwealth of Kentucky and understands that the reinstatement provisions of SCR 3.480(3)(a) and SCR 3.510 do not apply. As previously noted, the KBA does not object to the motion.
Accordingly, IT IS HEREBY ORDERED:
(1) Movant, Charles E. King, is permanently disbarred from the practice of law in the Commonwealth of Kentucky. He shall not be permitted to apply for reinstatement of his license to practice law. The period of disbarment shall commence on the date of the entry of this Opinion and Order.
(2) Pursuant to SCR 3.390, King shall notify, in writing, all courts in the Commonwealth of Kentucky in which he may have matters pending and all clients of his inability to provide further legal services, and provide the Director of the KBA with a copy of all such letters. Notification must be furnished within ten (10) days from the entry of this Opinion and Order.
(3) King is further ordered to pay the costs associated with this proceeding in the amount of $20.00, for which execution may issue upon finality of this Opinion and Order.
All concur.
Entered: May 19, 2005.
/s/ Joseph E. Lambert
*463
Chief Justice